               Case 18-10601-MFW               Doc 3411        Filed 08/10/21        Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                         Chapter 11

TWC Liquidation Trust, LLC,                                    Case No. 18-10601 (MFW)

                       Debtor.1                                (Jointly Administered)
                                                               D.I. 3307, 3340 3341, 3342, and 3372

    ORDER APPROVING STIPULATION RESOLVING, IN PART, THE SUBSTANTIAL
    CONTRIBUTION APPLICATION OF LOUISETTE GEISS PURSUANT TO SECTION
                  503(B)(3)(D) OF THE BANKRUPTCY CODE

          Upon the Application (the “Application”) of Louisette Geiss (“Ms. Geiss”), Co-Chair of

the Official Committee of Unsecured Creditors, for Compensation for Services Rendered and

Reimbursement of Expenses Rendered as a Substantial Contribution in These Cases Under 11

U.S.C. § 503(b)(3)(d) [Docket No. 3307], and the subsequently filed stipulation [Docket No. 3372]

(the “Stipulation”) between Ms. Geiss and her counsel and Dean A. Ziehl, the Liquidation Trustee

of the TWC Liquidation Trust (the “Liquidation Trustee”) resolving, in part, the Application; the

Court finding that notice was appropriate under the circumstances, after notice and an opportunity

for hearing; and the Court having held a hearing to consider the request of Ms. Geiss and the

Liquidating Trustee, the Court having determined that cause exists to approve the Stipulation, it is

hereby:

          ORDERED THAT the Stipulation, a copy of which is attached hereto as Exhibit “A,” is

APPROVED; and it is further




1
         The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837).
A complete list of the Debtors in these cases (collectively, the “Debtors”), along with the last four digits of each
Debtor’s federal tax identification number, can be found on the claim’s agent website:
http://dm.epiq11.com/#/case/TWC.
              Case 18-10601-MFW       Doc 3411      Filed 08/10/21   Page 2 of 2




        ORDERED THAT all objections to the approval of the Stipulation are overruled.




Dated: August 10th, 2021                          MARY F. WALRATH
Wilmington, Delaware                              UNITED STATES BANKRUPTCY JUDGE

                                              2
